Name: 96/662/EC: Commission Decision of 25 November 1996 concerning certain protective measures with regard to canned tuna originating in CÃ ´te d'Ivoire (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  agricultural policy;  international trade;  health;  foodstuff;  Africa
 Date Published: 1996-11-27

 Avis juridique important|31996D066296/662/EC: Commission Decision of 25 November 1996 concerning certain protective measures with regard to canned tuna originating in CÃ ´te d'Ivoire (Text with EEA relevance) Official Journal L 304 , 27/11/1996 P. 0025 - 0025COMMISSION DECISION of 25 November 1996 concerning certain protective measures with regard to canned tuna originating in CÃ ´te d'Ivoire (Text with EEA relevance) (96/662/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to the Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organization of veterinary checks on products entering the Community from third countries (1), as last amended by Directive 96/43/EC (2), and in particular Article 19 thereof,Whereas there have been cases in the Community of humans being poisoned by botulinum;Whereas the investigation traced this poisoning to tins of tuna imported from a factory in CÃ ´te d'Ivoire;Whereas the presence of botulinum toxin constitutes a serious danger for human health; whereas the necessary protective measures should be adopted swiftly at Community level;Whereas imports of canned tuna from this plant should be suspended until the CÃ ´te d'Ivoire authorities provide the requisite health guarantees;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 Member States shall ban imports of canned tuna originating in the 'Conserves Internationales de CÃ ´te d'Ivoire` plant, No 120PP.Article 2 Member States shall amend the measures that they apply to imports to comply with this Decision. They shall inform the Commission thereof.Article 3 This Decision is addressed to the Member States.Done at Brussels, 25 November 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 373, 31. 12. 1990, p. 1.(2) OJ No L 162, 1. 7. 1996, p. 1.